Attorney Grievance Commission v. Celio Warren Young, Misc. Docket AG No. 23,
September Term, 2019, Opinion by Barbera, C.J.

ATTORNEY MISCONDUCT — DISCIPLINE — DISBARMENT — Respondent
Celio Warren Young violated Maryland’s Rules of Professional Conduct 1.1, 1.2, 1.3, 1.4,
1.5, 1.8, 1.15, 1.16, 5.5, 7.3, 8.1, and 8.4. These violations principally arose from
Respondent’s unauthorized practice of law in Maryland without a license; intentional
misrepresentations to his client about the status of his case; failure to properly maintain
client funds in an attorney trust account; failure to advise his client to seek independent
advice before settling a legal malpractice claim against him; failure to use funds to
negotiate lower medical expenses for his client as agreed upon in a settlement agreement;
and failure to respond to numerous requests for information from Bar Counsel. In
conjunction with several aggravating factors, these violations result in disbarment as the
appropriate sanction for Respondent’s misconduct.
Circuit Court for Prince George’s County
Case No. CAE19-28200
Oral argument waived/submitted on papers
                                                                                        IN THE COURT OF APPEALS
                                                                                             OF MARYLAND

                                                                                            Misc. Docket AG No. 23

                                                                                             September Term, 2019



                                                                                   ATTORNEY GRIEVANCE COMMISSION
                                                                                           OF MARYLAND

                                                                                                      v.

                                                                                          CELIO WARREN YOUNG


                                                                                    Barbera, C.J.,
                                                                                    McDonald
                                                                                    Watts
                                                                                    Hotten
                                                                                    Getty
                                                                                    Booth
                                                                                    Biran

                                                                                                JJ.



                                                                                    Opinion by Barbera, C.J.



                                                                                       Filed: March 31, 2021

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                      2021-03-31
                      08:12-04:00



Suzanne C. Johnson, Clerk
      We consider in this attorney grievance matter the conduct of Celio Warren Young,

an attorney barred in the District of Columbia but not in Maryland. Notwithstanding that

he was not then, nor is now, licensed to practice law in this state, Mr. Young

(“Respondent”) solicited and undertook representation of Mr. Joseph E. O’Pharrow, III, in

a personal injury action and related matters arising from an automobile accident in Prince

George’s County, Maryland, in which Mr. O’Pharrow was seriously injured.              The

representation spanned several years. Eventually, Mr. O’Pharrow filed a complaint with

the Attorney Grievance Commission, prompting the Commission (“Petitioner”), acting

through Bar Counsel, to file in this Court a Petition for Disciplinary or Remedial Action

(“Petition”) charging Respondent with having committed numerous violations of the Rules

of Professional Conduct.

      Respondent was alleged to have violated numerous provisions of the Maryland

Lawyers’ Rules of Professional Conduct (“MLRPC”): 1.1 (Competence), 1.2(a) (Scope of

Representation), 1.3 (Diligence), 1.4(a) and (b) (Communication), 1.5(a) (Fees), 1.8(a)

and (h) (Conflict of Interest; Current Clients), 1.15(a) and (c) (Safekeeping Property),1

1.16(a) (Declining or Terminating Representation), 5.5(a) and (b) (Unauthorized Practice

of Law), 7.3(a) (Direct Contact with Prospective Clients), and 8.4(a), (b), (c), and (d)

(Misconduct). The Petition further alleged violations of the Maryland Attorneys’ Rules of




      1
          Petitioner later dropped the Rule 1.15(c) charge.
Professional Conduct (“MARPC”): 19-308.1(b) (Bar Admission and Disciplinary Matters)

and 19-308.4(a), (c), and (d) (Misconduct).2

       This Court designated the Honorable Lawrence V. Hill, Jr. of the Circuit Court for

Prince George’s County to serve as the hearing judge. Respondent did not file an answer

to the Petition or respond to Bar Counsel’s Request for Admission of Facts and

Genuineness of Documents, prompting Petitioner to file a Motion for Order of Default.

The circuit court granted the motion for order of default on January 16, 2020. There

promptly followed a notice informing Respondent of the order of default and his right to

file a motion to vacate that order within thirty days after its entry. Respondent did not file

such a motion. See Md. Rule 2-613 (b), (c), (d), and (f).

       The hearing on the Petition was originally scheduled for February 21, 2020. Soon

thereafter, the hearing was continued to July 28, 2020. On that date, a hearing was

conducted virtually owing to the COVID-19 pandemic. Respondent did not appear at the

hearing or otherwise attempt to provide evidence or argument.

       At the hearing, the judge formally deemed admitted and received into evidence

Petitioner’s requests for admission of facts and genuineness of documents, in accordance



       2
         Effective July 1, 2016, the Maryland Lawyers’ Rules of Professional Conduct were
renamed the Maryland Attorneys’ Rules of Professional Conduct and incorporated within
Title 19, Chapter 300 of the Maryland Rules. Petitioner, through Bar Counsel, has invoked
both the former and current versions of the Rules. There is no substantive difference in the
two codifications of the Rules. We therefore shall employ throughout this opinion the
simpler version of the charged rule violations, as set forth in the MLRPC. Consequently,
we refer to all charged violations, including those that are alleged to have occurred after
recodification, by the form used in the MLRPC, e.g., “Rule 8.1” rather than “Maryland
Rule 19-308.1.”
                                             2
with Maryland Rule 2-424(b).        On September 8, 2020, the hearing judge filed a

Memorandum containing his findings of fact and conclusions of law based upon the

averments laid out in the Petition and the deemed admission of facts and genuineness of

documents.

       On October 13, 2020, Petitioner, through Bar Counsel, filed “Petitioner’s

Recommendation for Sanction.” Petitioner did not except to any of the hearing judge’s

findings of fact or conclusions of law and recommended disbarment as an appropriate

sanction. Respondent filed no paper submission responsive to the hearing judge’s factual

findings and legal conclusions and in no other fashion took exception to the hearing judge’s

findings and conclusions.

       On November 5, 2020, Bar Counsel filed with this Court a request to waive oral

argument. This Court issued a Show Cause Order on November 6, 2020, directing

Respondent to show cause by Monday, December 1, 2020 why oral argument should be

held. Respondent did not respond to the Show Cause Order on or before the deadline but

did file a late response, on December 4, 2020, that did not include a request that oral

argument be held.3

       In resolving this matter on the record before us, we treat as conclusively established

the hearing judge’s findings of fact, see Maryland Rules 2-424(b), (d), and 19-

741(b)(2)(A), and, upon reviewing de novo the hearing judge’s conclusions of law, we

conclude, as did the hearing judge, that Respondent committed multiple violations of the


       3
       We shall address later in this opinion information that Respondent supplied in his
“Show Cause Order Response.”
                                            3
Rules of Professional Conduct. Those violations, coupled with the aggravating factors we

have identified, mandate that Respondent be disbarred.

                                            I.

                         The Hearing Judge’s Findings of Fact

       Respondent was admitted to the District of Columbia Bar on December 6, 1989. He

is not, and has never been, a member of the Maryland Bar. At all times relevant to this

attorney grievance matter, Respondent maintained an office for the practice of law in the

District of Columbia.

                        Representation of Joseph E. O’Pharrow, III

       The violations of the Rules of Professional Conduct with which Respondent was

charged originate from his representation of Joseph E. O’Pharrow, III, a Maryland resident.

On April 29, 2014, Mr. O’Pharrow was seriously injured in an automobile accident in

Prince George’s County, Maryland. Mr. O’Pharrow was determined not to be at fault in

the accident.

       Mr. O’Pharrow suffered extensive injuries resulting from the accident, requiring

that he undergo several surgeries.     His medical expenses exceeded $100,000.         Mr.

O’Pharrow spent some time recuperating in the hospital. During that time, his parents,

Joseph and Earnestine O’Pharrow (“the O’Pharrows”), stayed with him at the hospital as

needed.

       Respondent lived next door to Mr. O’Pharrow. Upon learning of the accident,

Respondent approached Mr. O’Pharrow’s parents in the hospital and solicited them to

represent their son in a personal injury action. Sometime in May 2014, Mr. O’Pharrow’s
                                              4
mother retained Respondent on behalf of her son to represent him on a contingency fee

basis. Mr. O’Pharrow agreed to the representation and gave Respondent authorization to

communicate with his parents about the case. The hearing judge found that Respondent

intentionally misled Mr. O’Pharrow to believe that Respondent was licensed to practice

law in Maryland when he was not.

       In the summer of 2014, Respondent, evidently with the agreement of at least the

O’Pharrows, if not also their son, filed a claim with Government Employees Insurance

Company (“GEICO”), the insurance carrier of the driver who was determined to be at-fault

in the automobile accident. In or about August 2014, the O’Pharrows accepted the GEICO

policy limit of $30,000 as a settlement on behalf of Mr. O’Pharrow.

       Respondent received the $30,000 settlement check from GEICO in August 2014 but

did not deposit and maintain the settlement funds in an attorney trust account. Of the

$30,000, Respondent retained $6,400 for his attorney fees and remitted $23,600 to Mr.

O’Pharrow.

       Also in the summer of 2014, Respondent filed an underinsured motorist claim with

Mr. O’Pharrow’s insurance carrier, Erie Insurance Company (“Erie”). In that filing,

Respondent failed to provide to Erie the requisite written notice and a copy of GEICO’s

prior settlement offer, as is required under Md. Code Insurance Article (“Ins. Art.”) § 19-

511(b).4 As a result, Erie sent Respondent a letter denying Mr. O’Pharrow’s underinsured

motorist claim.


       4
        Ins. Art. § 19-511 sets forth the settlement procedures for submitting an uninsured
or underinsured motorist claim in Maryland. Ins. Art. § 19-511(b) provides that:
                                               5
       Respondent received the denial letter from Erie on or about December 12, 2014. It

was not until approximately nine months later—sometime during the fall of 2015—that

Respondent informed Mr. O’Pharrow of the denial of the underinsured motorist claim. The

hearing judge found that Respondent “knowingly and intentionally misrepresented to Mr.

O’Pharrow that Erie’s denial of the claim was not a final determination.”

       The hearing judge further found that Erie’s denial of the claim was the “result of

[Respondent’s] legal malpractice.” The hearing judge found, moreover, that throughout

the course of his representation of Mr. O’Pharrow, Respondent did not advance his client’s

cause: he failed to investigate the assets of the driver who was at fault in the automobile

accident; he failed to ascertain Mr. O’Pharrow’s underinsured motorist policy coverage;

and he failed to negotiate with Mr. O’Pharrow’s healthcare providers.

                                 The Malpractice Action




       If an injured person receives a written offer from a motor vehicle insurance
       liability insurer or that insurer’s authorized agent to settle a claim for
       bodily injury or death, and the amount of the settlement offer, in
       combination with any other settlements arising out of the same
       occurrence, would exhaust the bodily injury or death limits of the applicable
       liability insurance policies, bonds, and securities, the injured person shall
       send by certified mail, to any insurer that provides uninsured motorist
       coverage for the bodily injury or death, a copy of the liability insurer’s
       written settlement offer.

Under Ins. Art. § 19-511(c), the uninsured motorist insurer shall send to the injured person
within 60 days after receiving the notice under subsection (b) either written consent to
acceptance of the settlement offer or written refusal to consent to the acceptance of the
settlement offer.
                                            6
       In May 2016, Respondent offered to settle a malpractice claim that, at the time of

the offer, Mr. O’Pharrow either was contemplating filing or had filed. At that time,

Respondent should have, but did not, advise Mr. O’Pharrow, in writing, that it would be

desirable to seek independent legal advice before agreeing to settle the malpractice claim.

       On May 25, 2016, Respondent and Mr. O’Pharrow entered into an Installment

Payment Plan Agreement (the “Payment Plan Agreement”) to settle the claim. In the

Payment Plan Agreement, Respondent agreed to pay Mr. O’Pharrow $44,208.77 in

monthly installments of $5,000 until Mr. O’Pharrow was paid in full. The Payment Plan

Agreement did not contemplate or include payment for pain and suffering or for medical

expenses Mr. O’Pharrow would likely incur in the future.

       Respondent further agreed to maintain an additional $10,272.92 in an escrow

account in order to negotiate with Mr. O’Pharrow’s healthcare providers a reduction of the

amount of the various medical bills he received. Notwithstanding his agreement to do so,

Respondent made no attempt to negotiate a reduction of monies Mr. O’Pharrow owed those

healthcare providers.

       Between July 30, 2016 and October 21, 2016, Respondent made four installment

payments to Mr. O’Pharrow for a total of $12,000.00 in the following increments:




                                             7
                    Date                 Amount                 Method

                July 30, 2016            $2,000.00                Cash

               August 2, 2016            $1,500.00                Cash

                  Unknown                $2,500.00                Cash

              October 21, 2016           $6,000.00               Check



After making the payment on October 21, 2016, Respondent ceased making any further

payments pursuant to the Payment Plan Agreement.

        In June 2017, after learning that Mr. O’Pharrow might file a complaint with the

Attorney Grievance Commission against him, Respondent wrote to Mr. O’Pharrow’s

mother, stating that he had “figured a [sic] plan to move forward with this matter.” At the

same time, he bemoaned the fact that, without his bar license, he would be unable to earn

any money.

        Shortly thereafter, Mr. O’Pharrow and Respondent retained attorneys.           Mr.

O’Pharrow retained counsel to pursue collection of Respondent’s unpaid debt. Respondent

also retained counsel to represent him in the debt collection matter.

        Sometime in late June 2017, the parties entered into a Settlement Agreement.

Pursuant to the Settlement Agreement, Respondent agreed to pay Mr. O’Pharrow an

additional $58,000.00 in full and final satisfaction of any and all claims. Respondent was

to pay $20,000.00 by July 15, 2017 and then to make monthly payments of $5,000.00 until

the remainder of the settlement was paid, with final payment expected to be on March 15,

2018.
                                             8
      As part of the Settlement Agreement, Respondent agreed to execute a confessed

judgment promissory note for the entire settlement amount, to be reduced by any of his

payments. However, after having signed the Settlement Agreement, Respondent failed to

execute the confessed judgment note and failed to make any payments pursuant to the terms

of that Agreement.

      On September 13, 2017, Mr. O’Pharrow, acting through his counsel, filed a breach

of contract action against Respondent in the Circuit Court for Prince George’s County. On

October 19, 2017, Respondent filed a petition for Chapter 13 bankruptcy in the U.S.

Bankruptcy Court for the District of Maryland. In March 2018, as a result of Respondent’s

filing for bankruptcy, the circuit court stayed the proceedings in Mr. O’Pharrow’s breach

of contract claim against Respondent.

                 The Complaint to the Attorney Grievance Commission
                            and Bar Counsel’s Investigation

      On August 24, 2017, Mr. O’Pharrow filed with the Attorney Grievance Commission

a complaint against Respondent. Between October 25, 2017 and September 6, 2018, Bar

Counsel, on behalf of the Commission, wrote nine letters to Respondent at his business

address, as well as his two home addresses, requesting a response to the complaint against

him.5 Respondent failed to respond.




      5
        Although the record contains references to Respondent’s two home addresses, the
relevant home address is in Upper Marlboro in Prince George’s County. The record is
unclear as to whether Respondent’s second home address is also located in Maryland.
                                            9
       In early September 2018, Bar Counsel investigator, Daniel J. Weishaar, called

Respondent and left several voicemail messages asking Respondent to return his calls;

Respondent responded to none of them. On September 19, 2018, Mr. Weishaar went to

Respondent’s home address in Prince George’s County and delivered to Respondent’s wife

a copy of Mr. O’Pharrow’s complaint and Bar Counsel’s previous letter. On September

28, 2018, Respondent called Mr. Weishaar and left a voicemail with the investigator

acknowledging that he had received the complaint and letter from Bar Counsel. In that

voicemail, Respondent told Mr. Weishaar that he would respond to Mr. O’Pharrow’s

complaint by the middle of the following week. Respondent did not submit a response.

       On October 4, 2018, Respondent spoke with Mr. Weishaar and informed him that

he would respond to Mr. O’Pharrow’s complaint by close of business on October 8, 2018.

As before, Respondent did not respond.

       Bar Counsel filed the Petition with this Court on August 27, 2019, and this Court

transmitted the matter to the Circuit Court for Prince George’s County on September 4,

2019. The circuit court issued a Writ of Summons to Respondent on September 9, 2019.

On November 2, 2019, an independent process server attempted to serve Respondent with

several documents at his office address, located at 819 7th Street N.W., Suite 400,

Washington, D.C. 20001. The documents included the Transmittal Order, the Writ of

Summons, the Petition, and Bar Counsel’s Request for Admission of Facts and

Genuineness of Documents. The process server was unable to serve Respondent because

the main door to the building was locked, there was no call box, and no one entered or

exited the building while the server was outside.
                                            10
       On November 4, 2019, Bar Counsel emailed Respondent notifying him of the failed

attempt at service. Bar Counsel attached the service documents to the email and asked

whether Respondent would accept service by email. On November 5, 2019, Respondent

replied to Bar Counsel’s email, stating that he would accept service by email and that his

new office address was located at 1616 H Street N.W., Suite 500, Washington, D.C. 20002.

On that same date, Bar Counsel gave notice to the circuit court that Respondent had been

served with the service documents via email and first class mail, postage prepaid, to both

the new office address that Respondent gave Bar Counsel and his home address in Prince

George’s County.

       Other than agreeing to accept service by email, Respondent was non-responsive

throughout the entirety of the disciplinary proceeding against him. He did not reply to

numerous requests from Bar Counsel for information, nor did he supply a response to the

substance of Mr. O’Pharrow’s complaint.

                                            II.

                                        Discussion

                   This Court’s Jurisdiction Over Disciplinary Matters

       “This Court has original and complete jurisdiction in an attorney disciplinary

proceeding . . . .” Attorney Grievance Comm’n v. Bah, 468 Md. 179, 206 (2020) (quoting

Attorney Grievance Comm’n v. Edwards, 462 Md. 642, 682–83 (2019)). Pursuant to Rule

8.5(a)(2), our jurisdictional authority extends to disciplining an out-of-state attorney who

“(1) provides or offers to provide any legal services in Maryland or (2) holds himself out

as practicing law in Maryland.” Attorney Grievance Comm’n v. Ndi, 459 Md. 42, 54
                                        11
(2018). As we shall discuss, the hearing judge’s findings of fact, which we accept as

established given that neither Petitioner nor Respondent filed exceptions to those findings,

see Md. Rule 19-741(b)(2)(A), reflect that Respondent engaged in conduct addressed in

Rule 8.5(a)(2). Consequently, he is subject to discipline by this Court for any violations

of Maryland’s attorney conduct rules.

                         The Hearing Judge’s Conclusions of Law

       On September 8, 2020, the hearing judge filed a “Memorandum of the Court”

recounting the procedural history of the case, adopting the established facts summarized

above, and setting forth the judge’s proposed conclusions of law. We turn now to those

determinations.

       The hearing judge concluded that Respondent violated Rules 1.1, 1.2(a), 1.3, 1.4(a)

and (b), 1.5(a), 1.8(a) and (h), 1.15(a), 1.16(a), 5.5(a) and (b), 7.3(a), 8.1(b), and 8.4(a),

(b), (c), and (d). For reasons explained below, we agree with the hearing judge that

Respondent violated every one of those Rules.

Rule 1.1 Competence

       Rule 1.1 states that an attorney “shall provide competent representation to a client.

Competent representation requires the legal knowledge, skill, thoroughness and

preparation reasonably necessary for the representation.” In general, an attorney who “fails

to act or acts in an untimely manner, resulting in harm to [the] client” violates Rule 1.1.

Bah, 468 Md. at 207 (quoting Edwards, 462 Md. at 694). We agree with the hearing

judge’s conclusion that Respondent violated Rule 1.1 in several ways.


                                             12
         Respondent failed to deposit and properly maintain Mr. O’Pharrow’s funds that

were obtained in the settlement with GEICO, the at-fault driver’s insurer. In his attempt to

file Mr. O’Pharrow’s underinsured motorist claim with his insurer, Erie, Respondent failed

to supply Erie with a written notice of a prior settlement offer, as required under Ins. Art.

§ 19-511.6 Moreover, he did little to nothing to advance Mr. O’Pharrow’s personal injury

case arising from the automobile accident: Respondent failed to investigate the assets of

the at-fault driver; failed to determine Mr. O’Pharrow’s underinsured motorist policy

coverage; and failed to negotiate a reduction of Mr. O’Pharrow’s healthcare providers’

liens.

Rule 1.2(a) Scope of Representation

         Rule 1.2(a) states in relevant part that attorneys are to “abide by a client’s decisions

concerning the objectives of the representation and, when appropriate, shall consult with

the client as to the means by which they are to be pursued.” A violation of Rule 1.2(a)

occurs when an attorney “fails to inform a client of the status of his or her case, thereby

denying the client the ability to make informed decisions.” Attorney Grievance Comm’n

v. Hamilton, 444 Md. 163, 182 (2015); see also Attorney Grievance Comm’n v. Ambe, 466

Md. 270, 290 (2019) (“In order for a client to make informed decisions . . . an attorney

must give the client honest updates regarding the status of [the] case.”) (first alteration in

original) (citation omitted).




         6
             See supra note 4.
                                                13
       The hearing judge concluded that Respondent violated Rule 1.2(a) by engaging in

acts and omissions that were dishonest. We agree. Respondent led Mr. O’Pharrow to

believe that he was licensed to practice law in Maryland when he was not, foreclosing an

opportunity for Mr. O’Pharrow to retain a Maryland-licensed attorney. Once retained,

Respondent failed for many months to inform Mr. O’Pharrow of Erie’s denial of the

underinsured motorist claim and, when Respondent finally disclosed that information, he

misrepresented to Mr. O’Pharrow the final status of the claim denial. Respondent further

denied Mr. O’Pharrow the opportunity to make an informed decision concerning the scope

of the representation by failing to inform him of the opportunity to seek the advice of

independent counsel before settling his malpractice claim against Respondent.

Rule 1.3 Diligence

       Rule 1.3 provides that an attorney “shall act with reasonable diligence and

promptness in representing a client.” An attorney demonstrates a lack of diligence and

promptness by “failing to investigate a client’s matter” and “failing to advance the client’s

cause or endeavor.” Bah, 468 Md. at 208 (quoting Edwards, 462 Md. at 699). “The same

rationale that supports a [Rule 1.1] violation can support a [Rule 1.3] violation.” Id. at 209

(citing Edwards, 462 Md. at 699). The failure to keep a client informed about the status of

the case is a Rule 1.3 violation. Ndi, 459 Md. at 55. The hearing judge concluded, and we

agree, that Respondent’s acts or omissions to act demonstrate a lack of diligence and

promptness.

       Respondent failed to advance Mr. O’Pharrow’s cause by doing almost nothing in

connection with the personal injury matter beyond obtaining a $30,000 settlement with
                                          14
GEICO, the at-fault driver’s insurer. Respondent did not investigate the assets of the at-

fault driver, nor did he determine the scope of Mr. O’Pharrow’s underinsured motorist

coverage. When Erie denied Mr. O’Pharrow’s claim—the result of Respondent’s failure

to comply with the requirements set forth in Ins. Art. § 19-511—Respondent failed to

notify Mr. O’Pharrow in a timely manner that the Erie claim had been denied. He further

misled Mr. O’Pharrow to believe that Erie’s adverse determination was not final.

       Respondent also kept Mr. O’Pharrow in the dark about the status of his legal

malpractice claim against Respondent. He did so by neglecting to tell Mr. O’Pharrow

about the desirability of seeking independent legal counsel before entering into a settlement

agreement with him. Moreover, notwithstanding his agreement with Mr. O’Pharrow to use

the $10,272.92 set aside in an escrow account to negotiate a reduction of the amount of

money Mr. O’Pharrow owed to his healthcare providers, Respondent did nothing on behalf

of Mr. O’Pharrow in that regard.

Rule 1.4(a) and (b) Communication

       Rule 1.4 provides:

       (a) A lawyer shall:
              (1) promptly inform the client of any decision or circumstance with
              respect to which the client’s informed consent, as defined in Rule
              1.0(f), is required by these Rules;
              (2) keep the client reasonably informed about the status of the matter;
              (3) promptly comply with reasonable requests for information; . . .
       (b) A lawyer shall explain a matter to the extent reasonably necessary to
           permit the client to make informed decisions regarding the representation.

       The hearing judge concluded that many, if not all, of Respondent’s multiple acts

and omissions in connection with Rules 1.1, 1.2, and 1.3 also violated Rule 1.4(a) and (b).

                                             15
As already noted, Respondent misled Mr. O’Pharrow to believe that he was licensed to

practice law in Maryland, and he failed to provide timely and accurate information

concerning the status of Mr. O’Pharrow’s case. Respondent delayed for about nine months

before notifying Mr. O’Pharrow of Erie’s denial of the underinsured motorist claim, and

when he finally disclosed Erie’s decision to Mr. O’Pharrow, Respondent intentionally

misrepresented to him that Erie’s decision was not final. Respondent also led Mr.

O’Pharrow to think that he was licensed to practice law in Maryland when he was not,

thereby undermining Mr. O’Pharrow’s ability to make informed decisions about

Respondent’s representation.

Rule 1.5(a) Fees

       Rule 1.5(a) provides in relevant part that attorneys “shall not make an agreement

for, charge, or collect an unreasonable fee or an unreasonable amount for expenses.”

Accepting a fee for the unauthorized practice of law in Maryland is a Rule 1.5(a) violation.

Ndi, 459 Md. at 57. The hearing judge concluded, correctly, that Respondent violated Rule

1.5(a) by taking a fee for the unauthorized practice of law.

Rule 1.8(a) and (h) Conflict of Interest; Current Clients

       Rule 1.8(a) provides in relevant part that an attorney “shall not enter into a business

transaction with a client unless . . . the client is advised in writing of the desirability of

seeking and is given a reasonable opportunity to seek the advice of independent legal

counsel on the transaction.” Rule 1.8(h) provides:

       A lawyer shall not:


                                             16
       (1) make an agreement prospectively limiting the lawyer’s liability to a client
           for malpractice unless the client is independently represented in making
           the agreement; or
       (2) settle a claim or potential claim for such liability with an unrepresented
           client or former client unless that person is advised in writing of the
           desirability of seeking and is given a reasonable opportunity to seek the
           advice of independent legal counsel in connection therewith.

These rules are designed to prevent “overreaching” when an attorney “engages in a

financial transaction with a client, given a lawyer’s skill and training and the relationship

of trust with a client.” Attorney Grievance Comm’n v. Shapiro, 441 Md. 367, 388 (2015)

(quoting Attorney Grievance Comm’n v. Lawson, 428 Md. 102, 115 (2012)). An attorney

violates Rule 1.8 by failing to advise the client in writing of the desirability of seeking

independent legal advice before entering into a settlement agreement with the attorney. Id.;

see also Attorney Grievance Comm’n v. Steinberg, 395 Md. 337, 365 (2006) (determining

that the attorney violated Rule 1.8 by seeking to have his client sign a release of any

malpractice claims against him without advising the client of the desirability of obtaining

independent counsel before signing).

       The hearing judge concluded, and we agree, that Respondent violated Rule 1.8(a)

and (h). Respondent did so by failing to advise Mr. O’Pharrow, in writing, of the

desirability of seeking the advice of independent legal counsel before entering into a

settlement agreement with Respondent on the legal malpractice claim.

Rule 1.15(a) Safekeeping of Property

       Rule 1.15(a) provides in relevant part that an attorney “shall hold property of clients

or third persons that is in a lawyer’s possession in connection with a representation separate

from the lawyer’s own property.” The rule “requires an attorney to maintain client funds
                                         17
in a trust account, separate from the attorney’s personal and operating funds.” Attorney

Grievance Comm’n v. Mungin, 439 Md. 290, 307 (2014) (citation omitted); see also Ndi,

459 Md. at 57–58. The hearing judge correctly determined that Respondent violated Rule

1.15(a) by failing to deposit and maintain the GEICO settlement funds in an attorney trust

account.

Rule 1.16(a) Declining or Terminating Representation

       Rule 1.16(a) prohibits in relevant part an attorney from representing a client where

that representation would result in a violation of a Rule of Professional Conduct or other

law. The established facts support the hearing judge’s conclusion that Respondent violated

Rule 1.16(a). During the relevant time period, Respondent did not (and does not now) have

a license to practice law in Maryland. Respondent nevertheless represented Mr. O’Pharrow

in the personal injury matter arising from injuries he sustained in an automobile accident

in Maryland.

       Attorneys are further obligated to withdraw from the representation when they

become aware that their “interests [are] untenably at odds with [their] client’s” when they

face a potential malpractice claim from the client stemming from their legal representation.

Attorney Grievance Comm’n v. Bleecker, 414 Md. 147, 173 (2010). The attorney must

advise the client of the desirability of seeking the advice of independent counsel if the

attorney faces a potential claim of legal malpractice from that client. Id. The interests of

attorney Bleecker became at odds with his client once he learned that the statute of

limitations had expired, thereby precipitating a potential malpractice claim from his client.

Id. Similarly, Respondent’s interests became “untenably at odds” with his client’s interests
                                           18
once he learned that he faced a potential legal malpractice claim from Mr. O’Pharrow. See

Shapiro, 441 Md. at 392–93 (stating that an attorney’s failure “to withdraw immediately

after learning of the potential cause of action that [his client] may have had against him”

was an “ethical lapse [that] violated [Rule] 1.16”).

       Respondent further violated his obligation to Mr. O’Pharrow by offering to settle

the claim without recommending that Mr. O’Pharrow seek independent legal advice.

Furthermore, once he proposed a settlement, Respondent should have withdrawn his

representation of Mr. O’Pharrow. He did not do so; indeed, he continued to have an

obligation to negotiate with Mr. O’Pharrow’s medical providers pursuant to the Payment

Plan Agreement.

Rule 5.5(a) and (b) Unauthorized Practice of Law; Multijurisdictional Practice of Law

       Rule 5.5(a) states that an attorney “shall not practice law in a jurisdiction in violation

of the regulation of the legal profession in that jurisdiction, or assist another in doing so.”

Rule 5.5(b) provides in relevant part that an attorney “who is not admitted to practice in

this jurisdiction shall not: . . . (2) hold out to the public or otherwise represent that the

lawyer is admitted to practice law in this jurisdiction.”

       In Ndi, an attorney authorized to practice law in New York, but not Maryland,

violated Rule 5.5(a) and (b) when he represented a client in a personal injury matter in

Maryland without a license to practice law in this State. Ndi, 459 Md. at 59–60. The facts

established in the case before us are essentially the same as those in Ndi and likewise violate

Rule 5.5(a) and (b).


                                              19
       Respondent, not a member of the Maryland bar, solicited the O’Pharrows to

represent their son in his personal injury matter in Maryland. Before and during his

representation of Mr. O’Pharrow, Respondent knowingly and intentionally misled Mr.

O’Pharrow to believe Respondent was authorized to practice law in Maryland. The hearing

judge concluded, correctly, that Respondent violated Rule 5.5(a) and (b).

Rule 7.3(a) Direct Contact with Prospective Clients

       Rule 7.3(a) provides, in relevant part:

              A lawyer shall not by in-person . . . contact solicit professional
              employment from a prospective client when a significant motive for
              the lawyer’s doing so is the lawyer’s pecuniary gain, unless the person
              contacted:
                     (1) is a lawyer; or
                     (2) has a family, close personal, or prior professional
                     relationship with the lawyer.

       We agree with the hearing judge’s conclusion that Respondent violated Rule 7.3(a)

when he solicited the O’Pharrows at the hospital to represent their son in his personal injury

action. Respondent and Mr. O’Pharrow were neighbors, not family members or close

personal friends.

Rule 8.1(b) Bar Admission and Disciplinary Matters

       Rule 8.1(b) provides that an attorney in connection with a disciplinary matter shall

not:

              fail to disclose a fact necessary to correct a misapprehension
              known by the person to have arisen in the matter, or knowingly
              fail to respond to a lawful demand for information from an
              admissions or disciplinary authority, except that this Rule does
              not require disclosure of information otherwise protected by
              Rule 1.6.

                                             20
Rule 8.1(b) “requires a lawyer to timely respond to lawful requests for information from

Bar Counsel.” Attorney Grievance Comm’n v. Butler, 441 Md. 352, 359 (2015). Attorneys

also must respond to the substance of the complaints in their responses to Bar Counsel.

Attorney Grievance Comm’n v. Dyer, 453 Md. 585, 674 (2017). The established facts

support the hearing judge’s conclusion that Respondent violated Rule 8.1(b) during Bar

Counsel’s investigation by knowingly and intentionally failing to respond to Bar Counsel’s

numerous lawful requests for information and documentation.

Rule 8.4(a), (b), (c), and (d) Misconduct

       Rule 8.4 provides, in relevant part:

       It is professional misconduct for a lawyer to:
       (a) violate or attempt to violate the Maryland Lawyers’ Rules of Professional
            Conduct, knowingly assist or induce another to do so, or do so through
            the acts of another;
       (b) commit a criminal act that reflects adversely on the lawyer’s honesty,
            trustworthiness or fitness as a lawyer in other respects;
       (c) engage in conduct involving dishonesty, fraud, deceit or
            misrepresentation;
       (d) engage in conduct that is prejudicial to the administration of justice[.]

       Rule 8.4(a) “is violated if any rule under the [Rules of Professional Conduct] is

violated.” Edwards, 462 Md. at 706. As discussed earlier, Respondent violated multiple

Rules of Professional Conduct and thereby also violated Rule 8.4(a).

       An attorney does not need to have been charged with or convicted of a criminal

offense to be in violation of Rule 8.4(b). Ndi, 459 Md. at 62; see also Attorney Grievance

Comm’n v. Agbaje, 438 Md. 695, 729 (2014). Rather, a court need only find clear and

convincing evidence of conduct that would be in violation of a criminal statute. Agbaje,

438 Md. at 729; see also Hamilton, 444 Md. at 194. “The crux of the 8.4(b) analysis then
                                         21
becomes whether an attorney’s criminal act reflects adversely on the lawyer’s honesty,

trustworthiness, or fitness as a lawyer in other respects.” Agbaje, 438 Md. at 729–30

(internal quotations and citations omitted).

       The hearing judge correctly determined that Respondent violated Rule 8.4(b) by

engaging in the unauthorized practice of law, a misdemeanor. Ndi, 459 Md. at 62; see Md.

Code Bus. Occ. & Prof. §§ 10-601, 10-606. The facts establish that, notwithstanding his

not having a license to practice law in Maryland, Respondent, on behalf of Mr. O’Pharrow,

filed documents with insurance companies and obtained a settlement on his behalf.

       An attorney violates Rule 8.4(c) by “engag[ing] in conduct involving dishonesty,

fraud, deceit or misrepresentation.” By knowingly making a false statement, an attorney

“necessarily engages in conduct involving misrepresentation.”         Attorney Grievance

Comm’n v. Steinhorn, 462 Md. 184, 198 (2018) (quoting Attorney Grievance Comm’n v.

Dore, 433 Md. 685, 708 (2013)). The hearing judge concluded, correctly, that Respondent,

while representing Mr. O’Pharrow, engaged in conduct that was replete with dishonesty

and deceit, thereby violating Rule 8.4(c).

       Respondent intentionally misled Mr. O’Pharrow to believe that he was authorized

to practice law in Maryland when he was not. Respondent knew of Erie’s denial of the

underinsured motorist claim but concealed that material fact from Mr. O’Pharrow for about

nine months. Then, when finally he told Mr. O’Pharrow about the denial of the claim,

Respondent intentionally misrepresented to his client that the decision was not final. Such

misrepresentations constitute a violation of Rule 8.4(c).


                                               22
          Respondent engaged in further dishonest conduct during an attempted settlement of

Mr. O’Pharrow’s legal malpractice claim against Respondent. Under the Payment Plan

Agreement, Respondent agreed to set aside $10,272.92 in an escrow account to negotiate

a reduction of Mr. O’Pharrow’s medical expenses, yet he failed to contact Mr. O’Pharrow’s

healthcare providers as he had agreed to do. Respondent also agreed to execute a confessed

judgment promissory note for the funds owed under the Settlement Agreement, but he

subsequently refused to sign it and thereafter made no payments in furtherance of the

agreed-upon settlement. This misconduct on the part of Respondent likewise violates Rule

8.4(c).

          Rule 8.4(d) prohibits “conduct that is prejudicial to the administration of justice.”

Attorneys violate Rule 8.4(d) when their conduct negatively affects “the public’s

perception or efficacy of the courts or legal profession.” Attorney Grievance Comm’n v.

Framm, 449 Md. 620, 663 (2016) (quoting Attorney Grievance Comm’n v. Reno, 436 Md.

504, 509 (2014)). Such conduct includes an attorney’s “‘failing to represent a client in an

adequate manner’ and ‘failing to keep a client informed about the status of a case.’”

Attorney Grievance Comm’n v. Landeo, 446 Md. 294, 343 (2016) (quoting Attorney

Grievance Comm’n v. Brigerman, 441 Md. 23, 40 (2014)). An attorney who, without the

client’s consent, deposits fees into an account that is not an attorney trust account violates

Rule 8.4(d). Attorney Grievance Comm’n v. Haley, 443 Md. 657, 675 (2015); Attorney

Grievance Comm’n v. Davy, 435 Md. 674, 707 (2013).

          Respondent violated Rule 8.4(d) by failing to provide adequate and effective

representation to Mr. O’Pharrow, failing to deposit his settlement funds into an attorney
                                           23
trust account, and engaging in acts of deceit and dishonesty that betrayed the client’s trust

both during and after the representation.

                                            III.

                                       The Sanction

       It remains for us to consider the proper sanction. We bear in mind that “the purpose

of attorney discipline is to protect the public, not punish the attorney.” Framm, 449 Md.

at 664–65 (quoting Attorney Grievance Comm’n v. Mixter, 441 Md. 416, 527 (2015)). We

remain mindful that our aim is to impose a sanction “commensurate with the nature and

gravity of the violations and the intent with which they were committed.” Attorney

Grievance Comm’n v. Good, 445 Md. 490, 513 (2015) (quoting Attorney Grievance

Comm’n v. Stein, 373 Md. 531, 537 (2003)). “We protect the public through sanctions

against offending attorneys in two ways: through deterrence of ‘the type of conduct which

will not be tolerated,’ and by removing those unfit to continue in the practice of law from

the rolls of those authorized to practice in this State.” Steinberg, 395 Md. at 372 (quoting

Attorney Grievance Comm’n v. Gore, 380 Md. 455, 471–72 (2004)) (citation omitted).

       In determining the appropriate sanction, we also weigh the attorney’s misconduct

against any existing mitigating and aggravating factors. Attorney Grievance Comm’n v.

Coppola, 419 Md. 370, 405 (2011). Bar Counsel has the burden to prove the existence of

one or more aggravating factors by clear and convincing evidence. Edwards, 462 Md. at

708. “The respondent in an attorney disciplinary proceeding must prove the presence of

mitigating circumstances by a preponderance of the evidence.” Bah, 468 Md. at 215


                                             24
(citation omitted). We begin with determining whether any aggravating or mitigating

factors are present.

                                   Aggravating Factors

       We consult the American Bar Association’s Standards for imposing sanctions,

which lists the following aggravating circumstances:

       Prior disciplinary offenses; whether the attorney acted with a dishonest or
       selfish motive; whether there is a pattern of misconduct; whether there are
       multiple offenses; whether there is bad faith obstruction of the disciplinary
       proceeding by intentionally failing to comply with rules or orders of the
       disciplinary agency; whether there was a submission of false evidence, false
       statements, or other deceptive practices during the disciplinary process;
       whether the attorney refused to acknowledge the wrongful nature of conduct;
       the vulnerability of victim; whether the attorney has substantial experience
       in the practice of law; and whether he or she displayed indifference to making
       restitution.

Attorney Grievance Comm’n v. Sperling, 434 Md. 658, 676–77 (2013) (citing Standard

9.22 of the American Bar Association Standards for Imposing Lawyer Sanctions) (internal

quotations omitted).

       Petitioner advances six of those aggravating factors: Respondent demonstrated a

dishonest and selfish motive; he engaged in a pattern of misconduct; he committed multiple

rule violations; he demonstrated bad faith obstruction of the disciplinary proceedings; he

had substantial experience in the practice of law; and he showed indifference to making

restitution. Based on the established facts set forth in the record, we conclude that all of

Bar Counsel’s proposed aggravating factors are supported by clear and convincing

evidence.

Dishonest Motive

                                            25
       Respondent acted with a dishonest motive by making multiple misrepresentations

to his client. Respondent concealed from Mr. O’Pharrow (and Mr. O’Pharrow’s parents)

that he was not licensed to practice law in Maryland. He kept Mr. O’Pharrow in the dark

about the denial of the Erie insurance claim. He misrepresented to Mr. O’Pharrow that the

decision was not final, failed to advise him to seek independent legal advice before entering

into a settlement agreement on the legal malpractice claim, continued to represent him after

the possibility of a legal malpractice claim arose, and failed to use funds in an escrow

account to negotiate reduced medical expenses for Mr. O’Pharrow.

Pattern of Misconduct

       Respondent displayed a pattern of misconduct throughout his representation of Mr.

O’Pharrow by leading the O’Pharrows to believe that he was authorized to practice law in

Maryland when he was not, filing the Erie claim without including the requisite written

notice of a prior settlement offer, concealing the denial of the claim for nine months, and,

without good faith, entering into settlement agreements with his client.

Multiple Offenses

       For the reasons described above, Respondent violated multiple Rules of

Professional Conduct, including a lack of communication with his client, a lack of adequate

and diligent representation, making intentional misrepresentations to his client, practicing

law in Maryland without a license, and failing to maintain the client’s funds in an attorney

trust account.

Bad Faith Obstruction of the Disciplinary Process


                                             26
       “This Court has found bad faith obstruction when attorneys knowingly failed to

respond to Bar Counsel’s requests for documents, attend evidentiary hearings, submit

written responses, or otherwise fail ‘to comply with the rules or lawful directives of the

AGC.’” Attorney Grievance Comm’n v. McLaughlin, 456 Md. 172, 204 (2017) (quoting

Attorney Grievance Comm’n v. Kremer, 432 Md. 325, 340–41 (2013)); see also Bleecker,

414 Md. at 177–78 (finding that the aggravating factor of bad faith obstruction of the

disciplinary proceedings was implicated when the attorney “repeatedly failed to respond to

written requests for information from Bar Counsel in their investigation of [a client’s]

complaint against him, in violation of Rule 8.1(b)”). Here, Respondent engaged in a bad

faith obstruction of the disciplinary process by not responding to Bar Counsel’s requests

for information or the substance of Mr. O’Pharrow’s complaint against him. Respondent

was absent from the disciplinary proceeding against him; he did not file any responses,

attend his virtual hearing, offer potentially mitigating evidence, or thereafter, file

exceptions and seek a sanction lower than that offered by Bar Counsel.

Substantial Experience in the Practice of Law

       Respondent has substantial experience in the practice of law, given that he has been

licensed to practice law in the District of Columbia for thirty-one years.

Indifference to Making Restitution

       Respondent has shown indifference to making restitution to Mr. O’Pharrow. He

failed to make payments pursuant to the Payment Plan and Settlement Agreements.

       In sum, we agree with the hearing judge that Petitioner met its burden of proving

the existence of those aggravating factors by clear and convincing evidence.
                                            27
                                    Mitigating Factors

       In his “Memorandum of the Court” issued several weeks after the hearing in this

matter, the hearing judge found no proof of mitigation by Respondent given his complete

failure to participate at the hearing, either in person, or through some other form of

communication that preceded the hearing judge’s issuance of the Memorandum. Nor did

Respondent file with this Court a Recommendation for Sanction, in which he would have

had the opportunity to except to the hearing judge’s findings of fact and conclusions of law

and to argue for a sanction less than that recommended by Bar Counsel. Simply put,

Respondent forewent all timely opportunities to establish mitigation.7



       7
         We do not overlook a last-ditch effort by Respondent to establish mitigation. That
effort, however, offers too little and comes too late. As previously noted, on November 5,
2020, Bar Counsel filed a request that this Court waive oral argument in this matter. In
response, we issued a “Show Cause Order” requiring Respondent, by December 1, 2020,
to show why this matter should not be decided on the papers.
        Respondent filed on December 4, 2020—three days beyond the Court’s stated
deadline—a “Show Cause Order Response” (“Response”). Respondent made no attempt
to follow this Court’s direction to show cause why oral argument should be held. Instead,
he offered the following:
                  o An apology to this Court and the Attorney Grievance
                     Commission for “not responding to the allegations . . .
                     in a timely manner,” adding that “[u]nder normal
                     circumstances, [he] would have responded promptly”;
                     and “despite [his] mental and physical condition, [he]
                     take[s] full responsibility for messing up the
                     O’Pharrow’s case.”
                  o An admission to the “allegation regarding [his] lack of
                     communication” and to “dropping the ball, by not
                     responding openly and in a professional manner for
                     which [he] take[s] responsibility.”
                  o An acknowledgement that, although he had agreed to
                     make monthly payments under the terms of the Payment
                     Plan Agreement, he desisted from continuing those
                                              28
       We turn now to the sanction itself and consider the following.            Respondent

intentionally misrepresented to Mr. O’Pharrow that he had a license to practice law in


                      payments and ultimately filed for Chapter 13
                      bankruptcy.
         Respondent also noted the following: his mother died on July 3, 2017; he had a hip
replacement in August 2018; and “in April 2019, [he] consulted with [his] physicians”
regarding his “stress and functional deterioration, confusion and forgetfulness, that resulted
in missing court appearances in the DC Superior Court.” Respondent further stated that he
is “still under doctor’s care [and] hop[es] to get better.” Lastly, he acknowledged that he
“made one mistake after more than 30 years of practice in the Washington Metro area.”
         Respondent also attached to the Response the following documents:
                  o A “Trustee’s Report of Receipts and Disbursements”
                      filed in the U.S. Bankruptcy Court for the District of
                      Maryland for the period from June 1, 2019 to June 1,
                      2020;
                  o A statement of charges from Aventura Orthopedicare
                      Center;
                  o A photograph of his deceased mother; and
                  o An undated letter from Stephen I. Proctor, M.D.,
                      reporting that Respondent suffers from “Reactional
                      Melancholia” due to his mother’s death and his hip
                      surgery, resulting in “reactive depression, lack of
                      concentration, and mild confusion at times.”
         Respondent hopes to have established mitigation. However, that effort falls short
of the mark. See McLaughlin, 456 Md. at 203–04, 207 (explaining that an attorney who
did not participate in her own disciplinary proceedings and made an “eleventh-hour
appearance before this Court” had no mitigation available to her since “the availability for
consideration of mitigating factors cannot be undertaken where an attorney neither attends
his or her evidentiary hearing nor responds to Bar Counsel’s requests for written responses
to the client’s complaint” (citation omitted)); Attorney Grievance Comm’n v. Harmon, 433
Md. 612, 629 (2013) (“Because Respondent failed to adequately establish on the record
below, and [the hearing judge] made no findings regarding, the ‘evidence’ presented in
mitigation at oral argument, we shall not consider it when raised for the first time before
this Court.”).
         Even if we were to excuse his late-filed response, Respondent was required to
establish mitigation by a preponderance of the evidence. Respondent did not carry that
evidentiary burden. He consistently failed to respond to, or otherwise comply with, the
attorney grievance process. Finally, what Respondent would have us consider as
mitigation, including the bankruptcy, his mother’s death, his hip surgery, and subsequent
“Reactional Melancholia” do not qualify as factors mitigating his misconduct.
                                              29
Maryland. Further, he showed a lack of the basic attorney skills of competence, diligence,

and communication while representing his client: he did not hold settlement funds in an

attorney trust account; he concealed the denial of the Erie claim from Mr. O’Pharrow for

approximately nine months and lied about its status; and he did not advise Mr. O’Pharrow

to secure independent legal advice before entering into a settlement agreement on the legal

malpractice claim, all while practicing law in Maryland without a license.

       “Absent compelling extenuating circumstances,” disbarment is the appropriate

sanction for a lawyer’s intentional dishonest conduct. Attorney Grievance Comm’n v.

Thomas, 445 Md. 379, 402 (2015) (quoting Attorney Grievance Comm’n v. Katz, 443 Md.

389, 411 (2015)). We have explained that, “[i]n cases involving flagrant neglect of client

affairs, including failure to communicate with clients or respond to inquiries from Bar

Counsel, we have imposed disbarment as the appropriate sanction.” Attorney Grievance

Comm’n v. Lara, 418 Md. 355, 365, 366–67 (2011) (disbarring an attorney who agreed to

represent two clients in filing bankruptcy petitions, did not deposit their advance fee

payments in an attorney trust account, abandoned his law office, and ignored all of Bar

Counsel’s requests for information); see also Attorney Grievance Comm’n v. Wallace, 368

Md. 277, 293 (2002) (disbarring an attorney who demonstrated a lack of diligence and

preparation, failed to communicate with clients, charged unreasonable fees, made

misrepresentations, and failed to respond to the requests of Bar Counsel). In Framm, we

disbarred an attorney who, among other things, did not competently represent or adequately

communicate with her client and concealed from the client that the attorney omitted the

only available medical evidence to support the client’s claims. Framm, 449 Md. at 667–
                                           30
68. In Bleecker, we disbarred an attorney who concealed from his client and the court that

the statute of limitations had expired. Bleecker, 414 Md. at 179.

       In Attorney Grievance Commission v. Jacobs, we held that disbarment was the

appropriate sanction for an experienced attorney who, while representing a client in two

separate personal injury cases, concealed material facts from the client, including that the

matters had been dismissed and that the statute of limitations had expired, and failed to

respond to numerous requests from Bar Counsel during disciplinary proceedings. 459 Md.

291, 296–97, 305, 313–14 (2018).        We noted in Jacobs the presence of multiple

aggravating factors and no mitigating factors and that the attorney’s concealment left the

client “with no means of redress. Obviously, clients seek representation to have the matters

resolved, not to have them ignored.” Id. at 313, 314. The circumstances of the attorneys’

misconduct in Framm, Bleecker, and Jacobs provide guideposts for disbarment in the

present matter.

       Our decision in Ndi makes an even stronger case for disbarring Respondent than

Framm, Bleecker, or Jacobs. The misconduct in Ndi arose from the representation of two

clients. Ndi, 459 Md. at 48, 49. Mr. Ndi was, at the time at issue, an experienced attorney,

barred outside of Maryland. Id. at 64, 65. Like Respondent here, Mr. Ndi did not

adequately communicate with or represent his clients; he engaged in the practice of

personal injury law in Maryland without authorization; he mishandled client funds; and he

did not participate in the attorney grievance proceedings, all of which warranted

disbarment. Id. at 55, 56, 65.


                                            31
       Respondent’s misconduct necessitates that he be disbarred. Respondent violated

numerous Rules of Professional Conduct. We do not overlook that the misconduct in this

case stems from the representation of one client.        We likewise do not ignore that

Respondent has been practicing law for more than 31 years, albeit not always lawfully, as

this matter demonstrates. That Respondent is an experienced attorney causes us to assess

more critically his many violations of the Rules of Professional Conduct during his

representation of Mr. O’Pharrow. Respondent failed to exercise some of the most basic

skills required of an attorney in representing a client: competence, diligence, and

communication.

       Further, Respondent, as in Ndi, mishandled client funds by not placing them in an

attorney trust account, and he demonstrated bad faith obstruction of the disciplinary

proceedings by not responding to multiple requests for responses from Bar Counsel and by

not participating in the virtual hearing.

       Respondent has not established that the illness and stress stemming from the surgery

he underwent in 2018 and the death of his mother in 2017, which he raised for the first time

in his late-filed “Show Cause Order Response” to this Court, constitute mitigation or

contributed to his misconduct towards Mr. O’Pharrow, the majority of which occurred

before 2016. Disbarment is the appropriate sanction for Respondent’s misconduct.

                                            IT IS SO ORDERED; RESPONDENT
                                            SHALL PAY ALL COSTS AS TAXED BY
                                            THE   CLERK   OF    THIS  COURT,
                                            INCLUDING    COSTS     OF    ALL
                                            TRANSCRIPTS,     PURSUANT     TO
                                            MARYLAND RULE 19-709, FOR WHICH
                                            SUM JUDGMENT IS ENTERED IN FAVOR
                                              32
OF THE ATTORNEY GRIEVANCE
COMMISSION AGAINST CELIO WARREN
YOUNG.




 33